Ex parte Jerry Lee Duffing















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-292-CR

EX PARTE JERRY LEE DUFFING

 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                
 
      Jerry Lee Duffing has filed an application for writ of habeas corpus under article 11.07 of the
Code of Criminal Procedure alleging that his three underlying felony convictions should be set
aside.
      “This Court does not have original habeas jurisdiction in criminal law matters.”  Ex parte
Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, no pet.); accord Dodson v. State, 988
S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Sanders v. State, 771 S.W.2d 645,
650 (Tex. App.—El Paso 1989, pet. ref’d).  An article 11.07 writ application must be filed with
the convicting court and “made returnable to the Court of Criminal Appeals.”  Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2002); In re Stone, 26 S.W.3d 568, 569 (Tex.
App.—Waco 2000, orig. proceeding) (per curiam).
      Accordingly, we dismiss Duffing’s application for want of jurisdiction.

                                                             PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Application dismissed for want of jurisdiction
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]